DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 06/15/2022.
Claims 1, 3, 6-8, 10, 13-15, 17 and 20-27 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Yi Wilkinson (Reg. No. 62306) on 7/21/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) A computer-implemented method for operating an autonomous driving vehicle, the method comprising: 
identifying a first object of one or more objects that have entered a buffer area predefined relative to an autonomous driving vehicle (ADV), wherein the buffer area is immediately in front of the ADV has a rectangular horizontal section with a predetermined length and shares a same width with the ADV; 
determining a first distance cost based on a first distance between the first object and the ADV; 
determining a first relative speed cost based on a first relative speed between the first object and the ADV, wherein the first relative speed cost is determined based on a second cost function, and wherein according to the second cost function, a relative speed cost is equal to a first positive constant when a projected relative speed is below a first threshold, wherein the relative speed cost decreases as the projected relative speed increases when the projected relative speed is above the first threshold and below a second threshold, and is equal to zero when the projected relative speed is above the second threshold
determining a first object cost associated with the first object based on a combination of the first distance cost and the first relative speed cost; 
performing speed planning on a trajectory planned for the ADV based at least in part on the first distance cost and the first relative speed cost; 
generating control signals to drive the ADV based on the planned trajectory; and 
driving the ADV based on the generated control signals.

2. (Cancelled)

3. (Previously presented) The method of claim 1, wherein the first distance cost is determined based on a first cost function that is based on a reciprocal function.

4. (Cancelled)

5. (Cancelled)

6. (Previously presented) The method of claim 1, further comprising determining a first object cost associated with the first object based on a combination of the first distance cost and the first relative speed cost, wherein the speed planning is performed based on the first object cost.

7. (Previously presented) The method of claim 6, wherein the first object cost is equal to a product of the first distance cost and the first relative speed cost.

8. (Currently amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
identifying a first object of one or more objects that have entered a buffer area predefined relative to an autonomous driving vehicle (ADV), wherein the buffer area is immediately in front of the ADV has a rectangular horizontal section with a predetermined length and shares a same width with the ADV; 
determining a first distance cost based on a first distance between the first object and the ADV; 
determining a first relative speed cost based on a first relative speed between the first object and the ADV, wherein the first relative speed cost is determined based on a second cost function, and wherein according to the second cost function, a relative speed cost is equal to a first positive constant when a projected relative speed is below a first threshold, wherein the relative speed cost decreases as the projected relative speed increases when the projected relative speed is above the first threshold and below a second threshold, and is equal to zero when the projected relative speed is above the second threshold
determining a first object cost associated with the first object based on a combination of the first distance cost and the first relative speed cost; 
performing speed planning on a trajectory planned for the ADV based at least in part on the first distance cost and the first relative speed cost; 
generating control signals to drive the ADV based on the planned trajectory; and 
driving the ADV based on the generated control signals.

	9. (Cancelled)

10. (Previously presented) The machine-readable medium of claim 8, wherein the first distance cost is determined based on a first cost function that is based on a reciprocal function.

	11. (Cancelled)

	12. (Cancelled)

13. (Previously presented) The machine-readable medium of claim 8, wherein the operations further comprise determining a first object cost associated with the first object based on a combination of the first distance cost and the first relative speed cost, wherein the speed planning is performed based on the first object cost.

14. (Previously presented) The machine-readable medium of claim 13, wherein the first object cost is equal to a product of the first distance cost and the first relative speed cost.

15. (Currently amended) A data processing system, comprising: 
a processor; and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including 
identifying a first object of one or more objects that have entered a buffer area predefined relative to an autonomous driving vehicle (ADV), wherein the buffer area is immediately in front of the ADV has a rectangular horizontal section with a predetermined length and shares a same width with the ADV, 
determining a first distance cost based on a first distance between the first object and the ADV, 
determining a first relative speed cost based on a first relative speed between the first object and the ADV, wherein the first relative speed cost is determined based on a second cost function, and wherein according to the second cost function, a relative speed cost is equal to a first positive constant when a projected relative speed is below a first threshold, wherein the relative speed cost decreases as the projected relative speed increases when the projected relative speed is above the first threshold and below a second threshold, and is equal to zero when the projected relative speed is above the second threshold
determining a first object cost associated with the first object based on a combination of the first distance cost and the first relative speed cost, 
performing speed planning on a trajectory planned for the ADV based at least in part on the first distance cost and the first relative speed cost, 
generating control signals to drive the ADV based on the planned trajectory, and 
driving the ADV based on the generated control signals.

	16. (Cancelled)

17. (Previously presented) The system of claim 15, wherein the first distance cost is determined based on a first cost function that is based on a reciprocal function.

18. (Cancelled)

19. (Cancelled)

20. (Previously presented) The system of claim 15, wherein the operations further comprise determining a first object cost associated with the first object based on a combination of the first distance cost and the first relative speed cost, wherein the speed planning is performed based on the first object cost.

21. (Previously presented) The system of claim 20, wherein the first object cost is equal to a product of the first distance cost and the first relative speed cost.

22. (Previously presented) The method of claim 1, wherein the projected relative speed is a signed variable, and wherein the projected relative speed is negative when the object is moving away from the ADV.

23. (Previously presented) The method of claim 3, wherein the first cost function maps a distance to a distance cost and is of the form: distance cost = 1 / (0.5 * distance).

24. (Previously presented) The machine-readable medium of claim 8, wherein the projected relative speed is a signed variable, and wherein the projected relative speed is negative when the object is moving away from the ADV.

25. (Previously presented) The machine-readable medium of claim 10, wherein the first cost function maps a distance to a distance cost and is of the form: distance cost = 1 / (0.5 * distance).

26. (Previously presented) The system of claim 15, wherein the projected relative speed is a signed variable, and wherein the projected relative speed is negative when the object is moving away from the ADV.

27. (Previously presented) The system of claim 17, wherein the first cost function maps a distance to a distance cost and is of the form: distance cost = 1 / (0.5 * distance).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 8 and 15, closest prior arts over Beller (US 20210094539 A1, hereinafter Beller) and Floyd-Jones et al. (US20200377085A1, hereinafter Floyd-Jones) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Bellter teaches trajectory and speed planning based on the objects detected in the surrounding of the autonomous vehicle (ADV), which comprises a buffer area immediately in front of the (ADV), based on using relative speed cost and distance cost of the detected obstacles or objects, but fails to specifically teach the first relative speed cost is determined based on a second cost function, and wherein according to the second cost function, a relative speed cost is equal to a first positive constant when a projected relative speed is below a first threshold, wherein the relative speed cost decreases as the projected relative speed increases when the projected relative speed is above the first threshold and below a second threshold, and is equal to zero when the projected relative speed is above the second threshold.

Floyd-Jones teaches a relative speed cost function which returns a higher cost value for a collision at a higher relative speed than for a collision at a lower relative speed, but fails to specifically teach a relative speed cost is equal to a first positive constant when a projected relative speed is below a first threshold, and is equal to zero when the projected relative speed is above the second threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668